Citation Nr: 0009868	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pain and weakness 
in joints, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for abdominal pain, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to March 
1984, and from December 1990 to March 1991.  This appeal 
arises from an August 1995 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, regional 
office (RO).  

The case was subsequently transferred to the Jackson, 
Mississippi, RO and then, in May 1999, to the Montgomery, 
Alabama, RO.

The issues of entitlement to service connection for post-
traumatic stress disorder and for a permanent and total 
disability rating for pension purposes will be addressed in 
the remand portion of this document. 


FINDINGS OF FACT

1.  The claim for abdominal pain was shown to be due to known 
clinical diagnoses.

2.  There is no competent evidence of record to establish the 
presence of disability due to undiagnosed illness to include 
generalized pain and weakness in the joints.


CONCLUSION OF LAW

The claims for service connection for disability due to 
undiagnosed illness are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the United States Court of Veterans Appeals 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra).  Alternatively, the third Caluza element can be 
satisfied under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id; See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  

Persian Gulf War Syndrome

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses. Specifically:

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:


	(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and


	(ii)	by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.


	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.


	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6- 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.


	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.


	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under this section:


	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or 
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d)	For purposes of this section:


	(1)	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection.  See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

In adjudicating the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by the VA General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  In this precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of undiagnosed illness.

Applying this guidance to the case at hand, the Board 
concedes that the appellant served on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The appellant's DD 214, Certificate of Release or 
Discharge from Active Duty clearly documents that he had 20 
days of foreign service and that he was awarded the Southwest 
Asia Service Medal.  However, once beyond this initial 
consideration, the Board's attention turns to the medical 
nature of the claims at issue.  In this regard, the Board 
finds that the claim for service connection for abdominal 
pain is excluded by application of the regulation in light of 
their diagnoses of diverticulitis and duodenitis shown o VA 
examinations in 1994 and 1997.  38 C.F.R. § 3.317(a)(1)(ii) 
provides that the disability by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The record provides no evidence of 
chronic gastrointestinal problems during service such to 
provide for consideration of the provisions for service 
connection on a direct incurrence basis.  See e.g. Combee v. 
Brown, 34 F3d 1039, 1043 (Fed. Cir. 1994).

The appellant's claim with respect to generalized pain and 
weakness in the joints has not clearly been attributed to any 
known diagnosis and as such, the Board proceeds with 
consideration of these claims pursuant to the above cited 
guidelines.  The General Counsel's opinion next provides that 
there must be proof of one or more signs or symptoms of 
undiagnosed illness.  The United States Court of Appeals for 
Veterans Claims (Court) has held that lay witnesses "are 
perfectly competent to testify as to their first-hand 
observations of a [a veteran's] visible symptoms."  Doran v. 
Brown, 6 Vet. App. 283, 288 (1994).  In this regard, the 
appellant's reports of his symptoms are deemed to be 
sufficient to meet this element as these symptoms are such to 
be reasonably susceptible to observation on his part.  
However, with respect to the third element for a well 
grounded claim, specifically proof of objective indications 
of chronic disability of 10 percent of more during the 
specified presumptive period, the General Counsel has 
interpreted § 3.317 to require "objective indications" other 
than the appellant's own statements or testimony.  The 
General Counsel noted that in discussing the requirement for 
proof of disability under 38 U.S.C. § 1117, the House 
Committee on Veterans' Affairs stated that, "the Committee 
intends that there must be some objective indication or 
showing of the disability which is observable by a person 
other than the veteran, or for which medical treatment has 
been sought."  H.R. Rep. No. 669, 103d Cong., 2d Sess. 7 
(1994).  The evidence of record fails to document proof of 
chronic disability due to generalized joint pain and weakness 
during the appellant's period of active duty in the Southwest 
Asia theater of operations.  VA orthopedic examination in 
November 1994 showed left shoulder sprain/arthroscopic 
surgery with sequelae, and left elbow medial epicondylitis.  
(The Board notes that service connection for a left shoulder 
disability is in effect.)  VA orthopedic examination in July 
1997 diagnosed degenerative joint disease of the left knee.  
Otherwise, the remainder of the examination was within normal 
limits.  

In view of the above, the Board concludes that the appellant 
has failed to submit evidence which is sufficient to justify 
a belief in a fair and impartial mind that the claim for 
service connection for generalized pain and weakness in the 
joints is well grounded.  The record is deemed to be lacking 
for objective indications, specifically evidence other than 
the appellant's own statements or testimony, of the alleged 
disorder.  Even assuming the vague reports of generalized 
pain and weakness noted on VA examinations are found to meet 
the "objective indication" requirement, these claims fail to 
meet the fourth necessary element of a well grounded claim 
for undiagnosed illness, specifically evidence of a nexus 
between chronic disability and the alleged undiagnosed 
illness.  The record simply does not provide verification of 
"disability" attributable to the reported joint pain and 
weakness.  The Board further notes that there was no 
indication from the VA examiners to suggest the presence of 
disability attributable to any undiagnosed illness.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet. App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
undiagnosed illness attributable to his service in the 
Southwest Asian theater of operations are inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to his period of service.  Such a relationship, 
which involves a medical diagnosis, must be identified by an 
appropriate medical expert. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).


ORDER

Service connection for pain and weakness in joints, claimed 
as due to undiagnosed illness, is denied.

Service connection for abdominal pain, claimed as due to 
undiagnosed illness, is denied.


REMAND

The veteran contends that he had post-traumatic stress 
disorder as a result of his Persian Gulf service.  The record 
contains various psychiatric diagnoses.  During service in 
February 1991, the veteran complained of insomnia and 
anxiety.  Paranoia was noted, and a diagnosis of adjustment 
disorder with mixed emotional features was made.  A VA 
psychiatric examination in November 1994 diagnosed post-
traumatic stress disorder and dysthymic disorder.  
Psychometric testing conducted that same month found that the 
veteran did not appear to have post-traumatic stress 
disorder, and that his symptoms were more consistent with 
depression, somatoform disorder, or generalized anxiety.  The 
veteran was hospitalized in a VA facility from April to June 
1994, with a diagnosis of post-traumatic stress disorder.  
During subsequent VA hospitalization during July and August 
1994, the diagnosis was paranoid schizophrenia.  Paranoid 
schizophrenia was again diagnosed on VA examination in 
September 1997.  Finally, the most recent VA examination in 
September 1998 diagnosed post-traumatic stress disorder and 
dysthymic disorder.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).  In light of the widely divergent 
diagnoses of record, the veteran should be examined by a 
panel of two VA psychiatrists to reconcile the diagnoses.

The veteran served in the Persian Gulf during 1991.  The 
veteran has provided details of claimed stressors.  
Essentially, he contends that he was jailed and harassed for 
reporting abuses by superior officers in the Persian Gulf.  A 
report dated in January 2000 from the Director, Center for 
Unit Records Research stated that the veteran was in the 
Persian Gulf in January 1991, and that the U.S. Army Crime 
Records Center found no records concerning the veteran.  The 
Director stated that the veteran should be asked to provide 
more details of claimed stressors in order for further 
research to be conducted.  The RO neither provided the veteran 
with a supplemental statement of the case concerning the 
Director's report, nor provided the veteran with an 
opportunity to submit additional information as requested by 
the Director.  

The RO should contact the veteran and request any information 
that may be helpful in verifying his claimed stressors, 
including the names and addresses of anyone who witnessed any 
of the claimed events.  The RO should then summarize the 
veteran's claimed stressors and again contact the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
attempt to verify the events.  The veteran should then be 
scheduled for a VA psychiatric examination.  The background 
history which would be provided by verification of the 
inservice stressors alleged by the veteran is of particular 
importance to a psychiatrist examining him for post-traumatic 
stress disorder.  The United States Court of Veterans Appeals 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request any additional information that 
may be helpful in verifying his claimed 
stressors, including the names and 
addresses of anyone who witnessed any of 
the claimed events.

2.  The RO should review the veteran's 
statement and prepare a summary of all the 
veteran's claimed stressors.  The summary 
and all associated documents should be 
sent to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  They should be 
requested to provide any information to 
corroborate the veteran's alleged 
stressors.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  Following the above, the RO should 
arrange for the veteran to be examined by 
a Board of two psychiatrists who have not 
previously examined him to determine the 
nature and severity of his psychiatric 
disorder, and to reconcile the various 
diagnoses of record.  The RO must 
specify, for the examiners, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If the examiners 
determine that the veteran has any 
psychiatric disorder in addition to post-
traumatic stress disorder, the examiners 
should determine the relationship of any 
such disorders among themselves 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
should specify whether each alleged 
stressor found to be established for the 
record by the RO was sufficient to 
produce post-traumatic stress disorder; 
whether the remaining diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce post-traumatic stress disorder by 
the examiners.

If there are different psychiatric 
disorders other than post-traumatic 
stress disorder, the examiners should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  If an acquired 
psychiatric disorder other than post-
traumatic stress disorder is diagnosed, 
the examiners should provide an opinion 
as to the likely onset of such 
disorder(s), and whether any current 
disorder is related to the inservice 
finding of adjustment disorder.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTS, are to be 
accomplished.  The examiners should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance 
with the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-
IV).  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the examination.  

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim for 
service connection for post-traumatic stress disorder may now 
be granted.  Additionally, the claim for a permanent and total 
rating for pension purposes should be readjudicated in light 
of the additional evidence developed as a result of the 
remand.  If an outcome is not favorable to the veteran, he and 
his representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 


